1
2                                                JS-6
3
4                                                SEPT 9, 2019
5                                                   BH
6
7                    UNITED STATES DISTRICT COURT
8                   CENTRAL DISTRICT OF CALIFORNIA
9                          WESTERN DIVISION
10
                                  ) CASE NO.2:19-CV-05775-VAP-Ex
11 KOHN LAW GROUP, INC., and      )
   ROBERT E. KOHN,                )
12                                ) [PROPOSED] JUDGMENT
            Petitioners,          )
13                                )
                                  )
14         v.                     )
                                  )
15                                )
     BRUCE JACOBS, THE LS LAW     )
16   FIRM, and LILLY ANN SANCHEZ, )
                                  )
17                                )
                Respondents.      )
18                                )
                                  )
19                                )
20
21
22
23
24
25
26
27
28


                          [PROPOSED] JUDGMENT
 1          The Court, having read and considered Petitioners Robert E. Kohn and
 2 Kohn Law Group, Inc.’s (collectively “Petitioners”) Petition to Confirm in Part and
 3 Vacate in Part, and/or to Correct in Part, an Award Pursuant to Arbitration
 4 (“Petition”), and all papers filed in support of, and in opposition to, the Petition,
 5 and having deemed the Petition suitable for resolution without oral argument
 6 pursuant to Local Rule 7-15:
 7         HEREBY ORDERS, ADJUDGES, AND DECREES:
 8         1.     That the Final Arbitration Award issued by the Honorable Jacqueline
 9 A. Connor (Ret.) on May 17, 2019 is CONFIRMED in its entirety in accordance
10 with the Court’s Order entered on September 4, 2019 [DKT # 22].
11         2.     Each party is to bear its own attorneys’ fees and costs.
12
13         IT IS SO ORDERED AND ADJUDGED.
14
15 Dated: September 09, 2019
16
17                                              ______________________________
18                                                   Hon. Virginia A. Phillips
                                                 Chief United States District Judge
19
20
21
22
23
24
25
26
27
28

                                          2
                                 [PROPOSED] JUDGMENT
